772 F.2d 908
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ZARIF A. SHAHID, PLAINTIFF-APPELLANT,v.MARY ALICE CLARK, STEVE KAFRONT, RICHARD CHANDLER, ANDCHARLES SPRANG, DEFENDANTS-APPELLEES.
NO. 83-1662
United States Court of Appeals, Sixth Circuit.
8/12/85

1
E.D.Mich.

AFFIRMED
ORDER

2
BEFORE:  ENGEL and MERRITT, Circuit Judges; and GIBBONS, District Judge.*


3
Shahid appeals pro se from the district court's judgment in favor of the defendants in this prisoner's civil rights case.  This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


4
Shahid is a prisoner at the State Prison of Southern Michigan.  He alleges that the defendant prison officials forced him to continue working despite a painful medical condition afflicting his fingers.  The district court convened a jury trial but directed a verdict for the defendants at the close of Shahid's case.


5
For conditions of confinement to constitute cruel and unusual punishment in violation of the eighth amendment, they must involve the unnecessary and wanton infliction of pain or punishment without penological justification.  Rhodes v. Chapman, 452 U.S. 337, 346 (1981).  The standard for granting a directed verdict is whether there is a complete absence of proof or no controverted issues of fact on which reasonable jurors could differ.  Grimm v. Leinart, 705 F.2d 179, 181 (6th Cir. 1983), cert. denied, ---- U.S. ----, 104 S.Ct. 1415 (1984).


6
In the present case, Shahid did not take the stand but relied on the testimony of other witnesses to present his case.  An examination of the transcript shows that there is a complete absence of proof on the issue of the unnecessary infliction of pain or punishment.  Therefore, the district court was correct to direct a verdict in favor of the defendants.


7
The judgment of the district court is affirmed under Rule 9(d)(3), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.



*
 The Honorable Julia Gibbons, U.S. District Judge for the Western District of Tennessee, sitting by designation